Mr. Justice Horton delivered the opinion of the court. This court would be justified in affirming this case for-non-compliance with the rules of this court as to briefs. There is no pretense of compliance with the rules as to making “a short clear statement of the points and the authorities in support thereof,” and there is not a single authority cited. No point is presented by the assignment of errors except that the verdict and judgment are wrong. Appellant’s “ Brief and Argument ” does not point out or refer to a single ruling of the trial court either in admitting or excluding testimony or in instructing the jury, which it is claimed is erroneous. Neither is there any conduct on the part of the jury or even of adverse counsel as to which complaint is made. It is for the jury to determine the questions of fact. They have done so, and we see no reason to criticise their conclusion. They did just right. The judgment of the Circuit Court is affirmed.